John J. Dillon, S.
The attorney for the general guardian of a minor has applied at the foot of the decree admitting the will to probate for payment from the estate of decedent of legal services rendered and disbursements advanced in behalf of said minor. The legal services were rendered in attempting to resist the probate of the will in behalf of a minor who was both a legatee and a distributee. The services were wholly unsuccessful. The probate decree contained a provision for the allowance of the fee of the special guardian, who had been appointed prior to the appearance by the general guardian, for services rendered by him, and provided for the retention of jurisdiction to permit any interested party to apply for further relief or for costs.
The application for such allowance is denied without prejudice to the institution of an appropriate proceeding under section 231-a of the Surrogate’s Court Act for the payment of any fee or disbursements from the estate of the minor. The legal serv*124ices performed by the attorney for such general guardian conferred no benefit whatsoever upon the estate of decedent and resulted in increasing the legal expense incurred by proponent in causing the will to be probated. The court is without power in such a case to grant an allowance to the attorney for the object ant payable from the estate of the decedent.